Citation Nr: 1702519	
Decision Date: 01/30/17    Archive Date: 02/09/17

DOCKET NO.  11-23 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to special monthly compensation based on the loss of use of the bilateral lower extremities.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to April 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

The Veteran presented testimony at a Travel Board hearing before the undersigned Veterans Law Judge in May 2015.  A transcript of that hearing is associated with the claims file.

In November 2015, the Board issued a decision, which in pertinent part, denied entitlement to special monthly compensation (SMC) based on loss of use of the lower extremities.  The Veteran appealed that Board decision to the United States Court of Appeals for Veterans Claims (the Court).  While this case was pending before the Court, a Joint Motion for Partial Remand (the Joint Motion) was filed in May 2016.  In an Order dated in May 2016, the Court granted the Joint Motion, vacated that part of the Board's November 2015 decision that denied entitlement to SMC based on loss of use of the lower extremities, and remanded the case for action consistent with the Joint Motion.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board regrets additional delay, it finds that further development is necessary before the claim on appeal can be decided.

The November 2015 Board decision denied entitlement to SMC based on loss of use of the lower extremities.  In the May 2016 Joint Motion, the parties agreed that the Board provided an inadequate statement of reasons or bases for failing to adequately consider the Court's precedent in Tucker v. West, 11 Vet. App. 369 (1998).  To that effect, in Tucker, the Court held that the relevant inquiry concerning loss of use is not whether amputation is warranted, but whether the claimant has had effective function remaining other than that which would be equally well served by an amputation with use of a suitable prosthetic appliance.  The Court also stated that in accordance with 38 C.F.R. § 4.40, the Board is required to consider the impact of pain in making its decision and to articulate how pain on use was factored into its decision.

Further, the Joint Motion stated that although the Board found that the Veteran's lower extremities have function "beyond" what he would have if he were to have an amputation with a prosthetic because he could walk, stand, microwave meals, and walk slowly with a cane, it cited to no evidence regarding whether a person with an amputation and a prosthetic appliance would be able to perform those activities.

Consequently, in order to ascertain whether the Veteran has had effective function remaining other than that which would be equally well served by an amputation with use of a suitable prosthetic appliance, a VA medical opinion should be obtained as to what limitations the Veteran would have if his legs were amputated and he had a prosthetic device.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any updated records from the VA Medical Center (VAMC) in Providence, Rhode Island, dated from April 2016 to the present.  All records and/or responses received should be associated with the claims file.

2.  Schedule the Veteran a VA examination with regard to his service-connected bilateral lower extremity disabilities.  The VA examiner should clearly identify all current service-connected disabilities affecting the use of the Veteran's bilateral lower extremities, to include peripheral neuropathy of the bilateral lower extremities and traumatic arthritis of the left ankle. 

Further, the VA examiner should be asked to clearly address all current symptoms of the Veteran's service-connected bilateral lower extremity disabilities, their severity, and their functional impact.  In doing so, the examiner must address the impact of pain on the use of the lower extremities.

The examiner must describe the actual remaining function of the lower extremities and provide an opinion as to whether the Veteran has had effective function remaining other than that which would be equally well served by an amputation with use of a suitable prosthetic appliance.  Specifically, the examiner must address what limitations the Veteran would have if his legs were amputated and he had a prosthetic device.

A complete rationale must be provided for any opinion offered.

3.  After completing the above, readjudicate the claim.  If the benefit sought on appeal remains denied, provide an additional supplemental statement of the case to the Veteran, and return the appeal to the Board for appellate review, after the Veteran and his representative have had an adequate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

